Opinion by
Watkins, J.,
The history and facts in this case are the same as contained in the case of Emporium Area Joint School Authority v. Anundson Construction and Building Supply Company, No. 275 October Term, 1959, which was decided by this Court on December 17, 1959, 191 Pa. Superior Ct. 372, 156 A. 2d 554. Only the proceedings are different. The above case is an appeal from the decree of the court below modifying the award of the arbitration board. The instant case, No. 276, October Term, 1959, is an appeal from a decree of the same court dismissing appellant’s application for confirmation of the same award of the arbitration board.
*391This Court having affirmed the decree of the court below in No. 275, October Term, 1959, the questions raised on this appeal now become moot as they were adjudicated by that decision.
Decree affirmed.